Citation Nr: 1724419	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for degenerative disc disease of the lumbar spine.


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran's degenerative disc disease was incurred in service; caused or aggravated by an in-service event, injury, or disease; or manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory duty to notify and duty to assist provisions in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). A letter dated April 2011 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has also complied with the duty to assist. The Veteran's service treatment records and post-service treatment records identified as relevant by the Veteran are a part of the record when they were available. In one instance, VA contacted a medical facility identified by the Veteran as a location where he received treatment for his degenerative disc disease and received a response stating that the facility had no records of treatment pertaining to the Veteran. The Veteran's Social Security Administration (SSA) records are associated with the claims file.

The Veteran was also provided with a VA examination in March 2012 and an addendum opinion in April 2012. The Board finds that this examination provides a description of the Veteran's condition based on an in person examination, a review of the claims file and service treatment records, and a medical history elicited from the Veteran. The Board finds that the examination and opinion are adequate for adjudicating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Consequently, the Veteran will not be prejudiced by proceeding to adjudicate the appeal.

2. Service Connection for Degenerative Disc Disease of the Lumbar Spine

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease or injury diagnosed after discharge from service when the evidence establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis (DDD), are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that his degenerative disc disease of the lumbar spine began in service and is the result of having slipped and fallen while stationed in Alaska during his service. (See July 2012 Notice of Disagreement).

The Veteran's service treatment records reveal that he had a normal spine and musculoskeletal system and no history of arthritis is August 1971. In February 1974, the Veteran sought treatment for a dull ache in his lower back that had been present for approximately five days. This condition did not impact the Veteran's range of motion, and the Veteran reported no other pain or related symptoms. The Veteran was diagnosed with a muscle strain and prescribed conservative treatment such as taking hot soaks. The Veteran did not return for further treatment for his lower back during the remainder of his military service. In July and August of 1975, examinations and reports of medical history prepared in anticipation of the Veteran's leaving active service indicate a normal spine and musculoskeletal system and no arthritis.

There is sparse evidence of post-service treatment for the Veteran's back conditions. The Veteran identified a private medical facility where he claims to have received medical care related to his back. However, that facility stated that it had no records of treatment pertaining to the Veteran.

SSA records indicate that the Veteran suffers from degenerative disc disease and hypertension and has been unable to work since 2011. However, these records do not discuss the etiology of the Veteran's degenerative disc disease or provide evidence connecting his condition to his service.

The March 2012 VA examination included imaging studies that documented degenerative disc disease. The physical examination of the Veteran documented a limited range of motion. The examiner noted that the Veteran suffered falls while in service, but indicated that that Veteran was not being treated for back disorders and had no history of surgery. An addendum opinion in April 2012 stated that the Veteran's degenerative disc disease was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service. The examiner noted that the only record of a back condition in service was the February 2012 treatment note pertaining to a muscle strain. The examiner noted that this injury was treated with hot soaks and activity limitations and did not result in a follow up evaluation. The Veteran also did not complain or seek treatment for back pain for the remaining three years of his service.

Based on this evidence, the Board finds that the evidence of record weighs against a finding that the Veteran's degenerative disc disease was incurred in service or caused by an event, injury, or disease the Veteran suffered or encountered during service. This was the opinion of the April 2012 VA examiner, and it is consistent with the evidence indicating that the Veteran sought treatment for back pain on only one occasion that was diagnosed as a muscle strain and not degenerative disc disease. The evidence also is against a finding that the Veteran's degenerative disc disease was aggravated by his service. The Veteran's medical examination at the time he entered service indicates that he did not suffer from degenerative disc disease when he entered service, and the Veteran's own contentions are that his back problems began in service and have become progressively worse since that time. The evidence also does not establish that the Veteran's degenerative disc disease manifested as chronic either during his service or within one year after leaving service, as there is no evidence of symptoms or treatment for the Veteran's degenerative disc disease 1975, when the Veteran left service, and 2011 when SSA records establish that he began claiming his back condition rendered him unable to work. This significant gap in evaluation and treatment also means that the record does not establish a continuity of symptoms. The only evidence of record supporting a nexus between the Veteran's degenerative disc disease and his service are the Veteran's own statements. However, the Board finds the other medical evidence of record and the opinion of the VA examiner more persuasive because establishing a connection between the Veteran's much more recent diagnosis of degenerative disc disease and events prior to 1975 in service is a matter better suited to a medical opinion than to an opinion from a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007) (finding lay people not competent to diagnose cancer). The Veteran is not shown, nor does he allege, to have the required medical expertise to opine as to the etiology of his claimed disability. For all these reasons, the Board finds the evidence of record does not establish service connection for degenerative disc disease of the lumbar spine on either a direct basis or under the presumption for chronic disease.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


